Title: From Thomas Jefferson to André Limozin, 17 May 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris May 17. 1788.
          
          I had the honor of writing to you on the 4th. instant. Since that I have received a letter from Dunkirk informing me that my boxes of plants are coming on by land. You will not have the trouble therefore of receiving and forwarding them: and I am happy in every occasion of sparing you trouble, of which I am obliged to give you so much and so often.—Messrs. Van Staphorsts of Amsterdam, by a letter of the 8th. inst. inform me they have loaded my three cases on the ship De Jonge Bernardus (the young Bernardus) Capt. Claas Arends Koen, and have noted in the bill of lading that they contain ‘des meubles pour S.E. Th. Jefferson ministre plenipotentiaire &c.’ Perhaps this may give some facility to their entrance, tho’ I doubt it. If nothing better can be done they might be plumbed and sent here, tho’ that would not be so desireable as the introducing them by feeing the person who searches.—After these there will come from the same house boxes containing two cast iron stoves, which will occa[sion much di]fficulty [and wi]ll weigh six or seven hundred weigh[t. These boxes may come] either by water or by a waggon.—I [have also shipped]  down the river to your care a hamper con[tainin]g 3. dozen bottles of vinegar addressed to Francis Hopkinson Philadelphia, which I will ask the favor of you to send by the first vessel which shall go from your port to Philadelphia. I also sent by a Mr. Ford some letters and packets for America to be sent by the packet boat. But as there is no packet boat under sailing orders, a gentleman (Mr. Warville) who goes from hence to Havre to take his passage in a private vessel will call on you for them in a few days.A Spanish squadron of 7 ships of the line has sailed from Cadiz. Their destination unknown. Sweden is arming 8. ships of the line and some frigates; Denmark doing the same. England is sending a squadron to Gibraltar to protect their trade against the Moors, and troops to her West and East Indies. France sends three regiments to the East Indies. Thus the nations are by little and little taking the position of war. Still I am satisfied that France will not engage in a war if she can avoid it, and there are no symptoms which threaten it this summer. She is likely to be sufficiently employed at home.
          I have the honour to be with great esteem, Sir [your most obedient & most] humble servant,
          
            Th: Jefferson
          
        